BARKETT, Judge.
We reverse the summary judgment entered in favor of appellee Haack/Crawford & Associates Architects/Engineers/Planners, Inc. (Haack/Crawford). There is a genuine issue of material fact as to whether the alleged negligence of Haack/Craw-ford was the proximate cause of the spread of the fire in question thus increasing the damages beyond what they would have been in the absence of such negligence. Concord Florida, Inc. v. Lewin, 341 So.2d 242 (Fla. 3d DCA 1976), cert. denied, 348 So.2d 946 (Fla.1977); Mozer v. Semenza, 177 So.2d 880 (Fla. 3d DCA 1965).
HERSEY, C.J., and GLICKSTEIN, J., concur.